BIJUR, J.
Under the circumstances disclosed by the record in this case, full costs to date, together with $10 costs of the motion, should have been imposed. Purcell v. Hoffman House, 131 App. Div. 239, 115 N. Y. Supp. 778; Palazzo v. Degnon-McLean Contracting Co., 115 App. Div. 172, 100 N. Y. Supp. 681; Dunham v. Hastings Co., 109 App. Div. 514, 96 N. Y. Supp. 313.
The order appealed from is modified, by imposing full costs, together with $10 motion costs, and, as so modified, affirmed, with $10 costs and disbursements. All concur.